                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


STEPHANIE CLARK,

                    Plaintiff,
                                                    Case No. 20-cv-1363-pp
      v.

ANDREW M. SAUL,

                    Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 6)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3. The court issued an order

directing the plaintiff to file an amended motion for leave to proceed without

prepaying the filing fee, dkt. no. 5, and the plaintiff filed her amended motion,

dkt. no. 6.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff indicates that she is

not employed, she is not married, and she has no defendants she is


                                          1

           Case 1:20-cv-01363-WED Filed 09/15/20 Page 1 of 3 Document 7
responsible for supporting. Dkt. No. 6 at 1. The plaintiff has no monthly

income other than $100 per month from her parents (mom), id. at 2, and she

lists only $100 per month in other household expenses, id. at 2-3. The plaintiff

does not own a car, her home, or any other property of value, and she has no

cash on hand or in a checking or savings account. Id. at 3-4. Under the other

circumstances section of her amended complaint, the plaintiff says, “[l]iving

with parents who pay for almost all expenses of daily living.” Id. at 4. The

plaintiff has demonstrated that she cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she is seeking review of the final

administrative decision dismissing her appeal before the Appeals Council. Dkt.

No. 1 at 1. The plaintiff alleges that the action of the Appeals Council is

unsupported by substantial evidence. Id. at 2. The plaintiff also states that her

appeal was due on August 8, 2020 and that on August 7, 2020 she requested

                                          2

        Case 1:20-cv-01363-WED Filed 09/15/20 Page 2 of 3 Document 7
an extension of the filing deadline, asserting good cause. Id. at 1-2. The

plaintiff does not indicate with whom the request for extension was filed or

whether the extension was granted. At this early stage in the case, based on

the information in the plaintiff’s complaint, and assuming the complaint was

timely filed, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 6.

      Dated in Milwaukee, Wisconsin this 15th day of September, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3

        Case 1:20-cv-01363-WED Filed 09/15/20 Page 3 of 3 Document 7
